IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,572-01


EX PARTE HIEN JUAN MAI, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1351339-A IN THE 208TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and sentenced to 120 days in the county jail.  He did not appeal his conviction. 
	Applicant contends that he is actually innocent.  The trial court made findings of fact and
conclusions of law and recommended that we grant relief.  We agree.  Applicant has demonstrated
by clear and convincing evidence that no reasonable juror would have convicted him in light of the
new evidence.  Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).
	Relief is granted.  The judgment in cause number 1351339 in the 208th District Court of
Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County
to answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: January 15, 2014
Do not publish